EXHIBIT 10.1
 
AMENDMENT #5 TO AMENDED AND RESTATED AGREEMENT FOR WHOLESALE FINANCING


This Amendment #5 to Amended and Restated Agreement for Wholesale Financing
("Amendment") is entered into on July 27, 2017, by and among ePlus Technology,
inc. ("Technology") and ePlus Technology Services, inc. ("Services"; and
together with Technology, each sometimes referred to as a "Dealer," and
sometimes referred to collectively, jointly and severally, as "Dealer") and
Wells Fargo Commercial Distribution Finance, LLC ("CDF") and is to that certain
Amended and Restated Agreement for Wholesale Financing dated July 23, 2012, by
and between Dealer and CDF (as the same has been amended, by that certain
Amendment #1 to Amended and Restated Agreement For Wholesale Financing dated
July 31, 2014, that certain Amendment #2 to Amended and Restated Agreement For
Wholesale Financing dated July 24, 2015, that certain Amendment #3 to Amended
and Restated Agreement For Wholesale Financing dated October 20, 2015, and that
certain Amendment #4 to Amended and Restated Agreement For Wholesale Financing
dated July 28, 2016, and as further amended, restated, amended and restated,
modified, extended, renewed, substituted, and/or supplemented, the "Agreement").
All terms which are not defined herein shall have the same meaning in this
Amendment as in the Agreement.


WHEREAS, CDF and Dealer desire to amend the terms of the Agreement.


NOW THEREFORE, in consideration of the premises and of the mutual promises
contained herein and in the Agreement, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.
Section 2 of the Agreement is hereby deleted in its entirety and replaced with
the following:



"Credit Facility. Subject to the terms of this Agreement, CDF agrees to provide
to Dealer an inventory floorplan credit facility of (i) to and until October 31,
2017, Three Hundred Twenty-Five Million Dollars ($325,000,000.00), (ii) on and
after November 1, 2017, except during a Temporary Uplift Period, Two Hundred
Fifty Million Dollars ($250,000,000.00), and (iii) during any Temporary Uplift
Period, Three Hundred Twenty Five Million Dollars ($325,000,000.00); provided,
however, that at no time will the principal amount outstanding under Dealer's
inventory floorplan credit facility with CDF and Dealer's accounts receivable
facility with CDF exceed, in the aggregate, the Aggregate Facility Limit (as
defined below).  CDF's decision to advance funds will not be binding until the
funds are actually advanced.


In addition, subject to the terms of the Amended and Restated Business Financing
Agreement between CDF and Dealer dated July 23, 2012, as amended from time to
time, CDF agrees to provide to Dealer an accounts receivable facility of Thirty
Million Dollars ($30,000,000.00); provided, however, that at no time will the
principal amount outstanding under the accounts receivable facility with CDF and
Dealer's inventory floorplan credit facility with CDF exceed, in the aggregate,
the Aggregate Facility Limit. CDF's decision to advance funds will not be
binding until the funds are actually advanced.


If, at any time, the principal amount outstanding under Dealer's inventory
floorplan credit facility with CDF and Dealer's accounts receivable facility
with CDF exceeds, in the aggregate, the then applicable Aggregate Facility
Limit, Dealer will immediately pay to CDF an amount not less than the difference
between (i) the aggregate principal amount outstanding under Dealer's inventory
floorplan credit facility with CDF and Dealer's accounts receivable facility
with CDF and (ii) the Aggregate Facility Limit.


1

--------------------------------------------------------------------------------

As used herein, "Aggregate Facility Limit" means (i) on or before October 31,
2017, Three Hundred Twenty Five Million Dollars ($325,000,000.00), (ii) on or
after November 1, 2017, except during a Temporary Uplift Period, Two Hundred
Fifty Million Dollars ($250,000,000.00), and (iii) during any Temporary Uplift
Period, Three Hundred Twenty Five Million Dollars ($325,000,000.00).


As used herein, "Temporary Uplift Period" means the period in any year starting
in 2018, beginning on the date of Dealer's electronic notification to CDF of its
election to temporarily increase Dealer's inventory floorplan credit facility,
which such date shall not be earlier than July 1 of such year, and ending on the
earlier of (i) the date that is 90 days following the date of such election and
(ii) October 31 of such year."


2. Each Dealer hereby ratifies and confirms the Agreement, as amended hereby,
and each Other Agreement (as defined in the Amended and Restated Business
Financing Agreement dated July 23, 2012, by and between Dealer and CDF as
amended from time to time) executed by such Dealer in all respects.


3. Each Dealer hereby unconditionally releases, acquits, waives, and forever
discharges CDF and its successors, assigns, directors, officers, agents,
employees, representatives and attorneys from any and all liabilities, claims,
causes of action or defenses, if any, and for any action taken or failure to
take action, existing at any time prior to the execution of this Amendment.


4. This Amendment shall be binding upon, inure to the benefit of and be
enforceable by the parties hereto and their participants, successors and
assigns.


5. This Amendment may be executed in any number of counterparts, each of which
counterparts, once they are executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same agreement. This Amendment may be executed by any party to this
Amendment by original signature, facsimile and/or electronic signature.


[Remainder of Page Intentionally Left Blank]




2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Dealer and CDF have executed this Amendment as of the date
first set forth hereinabove.


 

 
"DEALER"
           
EPLUS TECHNOLOGY, INC.
               
By:
/s/ Elaine D. Marion
     
Print Name:
Elaine D. Marion
     
Title:
Chief Financial Officer
         
EPLUS TECHNOLOGY SERVICES, INC.
               
By:
/s/ Elaine D. Marion
     
Print Name:
Elaine D. Marion
     
Title:
Chief Financial Officer
         
"CDF"
           
WELLS FARGO COMMERCIAL DISTRIBUTION FINANCE, LLC
               
By:
/s/ John J. Zebracki IV
     
Print Name:
John J. Zebracki IV
     
Title:
Regional Manager

 
 
 
3

--------------------------------------------------------------------------------